                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

GARLAND D. BUTLER                                                      PETITIONER

v.                                No. 2:19-CV-02138

DEXTER PAYNE, Director,
Arkansas Division of Correction                                      RESPONDENT

                                     JUDGMENT

       Pursuant to the order entered in this case, IT IS CONSIDERED, ORDERED, and

ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 25th day of March, 2020.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
